oT Oo So Ss DN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

THE HONORABLE RICHARD A. JONES

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ABDIQAFAR WAGAFE, et al., on behalf of CASE NO. C17-00094RAJ

himself and other similarly situated,
DEFENDANTS’ CERTIFICATION

Plaintiffs, OF COMPLIANCE WITH THE
MEET AND CONFER
v. REQUIREMENT OF LCR 26(c)(1);
DECLARATION OF BRENDAN T.
DONALD TRUMP, President of the United MOORE IN SUPPORT THEREOF
States, ef al.,
Defendants.

 

 

 

 

Pursuant to LRC 26(c)(1), of the Local Rules of the United States District Court for the
Western District of Washington, Defendants, through counsel, hereby certify that they have fully
complied with the requirement that they meet and confer with counsel for Plaintiffs prior to the filing
of the motion for a protective order filed contemporaneously herewith.

This certification is based on the declaration of Brendan T. Moore that is attached hereto.

Dated: March 7, 2019.

JOSEPH H. HUNT ANDREW BRINKMAN
Assistant Attorney General Trial Attorney
Civil Division Office of Immigration Litigation

UNITED STATES DEPARTMENT OF JUSTICE

DEFENDANTS? CERTIFICATION OF COMPLIANCE WITH THE CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
MEET AND CONFER REQUIREMENT OF LCR 26(c)(1); Ber tinge DC 20088
DECLARATION OF BRENDAN MOORE IN SUPPORT THEREOF - (202) 616-4900

(Case No. C17-00094RAJ)
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

AUGUST FLENTJE
Special Counsel
U.S. Department of Justice, Civil Division

ETHAN B. KANTER
Chief, National Security Unit
Office of Immigration Litigation

DEREK C. JULIUS
Assistant Director
Office of Immigration Litigation

ANNETTE L. HAYES
United States Attorney

BRIAN C. KIPNIS
Assistant United States Attorney
Western District of Washington

LEON B. TARANTO
Trial Attorney
Torts Branch

DANIEL BENSING
Senior Trial Counsel
Federal Programs Branch

LINDSAY M. MURPHY
Counsel for National Security
National Security Unit

Office of Immigration Litigation

/s/ Brendan Moore
BRENDAN T. MOORE

Trial Attorney
Office of Immigration Litigation

Counsel for Defendants

UNITED STATES DEPARTMENT OF JUSTICE

DEFENDANTS’ CERTIFICATION OF COMPLIANCE WITH THE CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION

MEET AND CONFER REQUIREMENT OF LCR 26(c)(1);

Ben Franklin Station, P.O. Box 878
Washington, D.C. 20044

DECLARATION OF BRENDAN MOORE IN SUPPORT THEREOF - (202) 616-4900

(Case No. C17-00094RAJ)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DECLARATION OF BRENDAN T. MOORE

I, Brendan T. Moore, declare and say:

1. | am atrial attorney in the Department of Justice’s Office of Immigration Litigation’s
Appellate Section. I am one of the attorneys of record for Defendants in the above-captioned
lawsuit.

2. In general, regular telephonic conferences between attorneys for the parties as a
means to informally resolve a variety of issues relating to discovery and other matters as they have
arisen has been an ongoing feature of this litigation since at least the Summer of 2018.

3. With respect to the dispute between the parties concerning Plaintiffs’ Request For
Production (RFP) No. 53, requesting the production of “‘[t]he Alien Files (“A files”) of 100 members
of the Naturalization and Adjustment Classes statistically chosen at random,” the parties had
numerous discussions with the purpose of attempting to avert the need to bring this dispute to the
Court. RFP No. 53 was one of the topics discussed during formal meet and confer sessions between
the parties on the October 19, 2018 and October 24, 2018, November 8, 2018. Although some of
these sessions involved full teams of lawyers from both sides, other sessions involved smaller
breakout groups of attorneys.

4, In a telephonic meeting on November 20, 2018, the parties agreed that they had
exhausted all avenues of compromise on RFP No. 53 and had reached an impasse on the matter.

5. An impasse between the parties with respect to their request for so-called “why
information” as to the five named Plaintiffs has persisted for a longer period of time, though
Defendants have never acknowledged on the public docket that any of the named Plaintiffs were
ever placed in the CARRP program. Defendants have consistently taken the position that, because
such information is, by its very nature, law enforcement privileged, classified, or both, it cannot be
disclosed to Plaintiffs, even under an Attorney’s Eyes only order. Prior to the filing of this motion,
and Plaintiffs motion to compel, the parties discussed this issue during the November 20, 2018 meet

and confer and agreed that an impasse on this issue had occurred.

UNITED STATES DEPARTMENT OF JUSTICE

DEFENDANTS’ CERTIFICATION OF COMPLIANCE WITH THE CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
MEET AND CONFER REQUIREMENT OF LCR 26(c)(1); Ben eingon DC 20040
DECLARATION OF BRENDAN MOORE IN SUPPORT THEREOF - (202) 616-4900

(Case No. C17-00094RAJ)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

6. During the November 20, 2018, meet and confer, Plaintiffs’ counsel also informed
Defendants’ counsel of their intention to ask the Court for permission to communicate with Wagafe
class members through a public notice. Plaintiffs’ public notice proposal was discussed by the
parties over the course of several prior meetings but, as Defendants’ counsel informed Plaintiffs’
counsel, Defendants opposed the idea because of the increased risk of a disclosure of sensitive
information subject to the AEO protective order to unnamed class members who are targets of
investigations. During the November 20, 2018 meet and confer, the parties agreed that an impasse
had been reached on that issue as well.

7. Finally, during a meeting and confer between the parties on December 20, 2018,
Defendants informed Plaintiffs of their intention to file a limited number of declarations, and
possibly some portions of their memorandum of law in support of the protective order in camera and
ex parte. Plaintiffs stated that they would consult internally before taking a position on this
issue. On February 28, 2019, in anticipation of filing their motion for a protective order, Ethan
Kanter, counsel for Defendants, again informed Plaintiffs’ counsel by e-mail of Defendants intention
to file a limited number of declarations, and potentially some portions of their memorandum of law
in support of the protective order in camera and ex parte. On March 6, 2019, Plaintiffs, through
attorney Sameer Ahmed, informed Defendants by e-mail of their decision to oppose Defendants’
motion to seek leave to submit declarations and briefing in camera and ex parte. Plaintiffs also
communicated their expectation that Defendants provide Plaintiffs a summary of the materials
Defendants intend to submit in camera and ex parte in as much detail as possible without revealing
the information claimed to be classified and law enforcement privileged information.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 7th day of March 2019, at Washington D.C.

 

——
UNITED STATES DEPARTMENT OF JUSTICE
DEFENDANTS’ CERTIFICATION OF COMPLIANCE WITH THE CIVIL Division, OFFICE OF IMMIGRATION LITIGATION
MEET AND CONFER REQUIREMENT OF LCR 26(c)(1); oP Washington. DC. 20044
DECLARATION OF BRENDAN MOORE IN SUPPORT THEREOF - (202) 616-4900

(Case No. C17-00094RAJ)
